DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph on March 21, 2022.

The application has been amended as follows: 

1. (currently amended) A speech error-correction method, comprising:
determining at least one language type to which a present query speech belongs according to the present query speech of a user and user description information, wherein the at least one language type include mandarin and at least one dialect;
determining a speech error-correction model corresponding to each of the at least one language type;

wherein, performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis, comprises:
performing the speech analysis on the present query speech by using the determined speech error-correction models, and performing the speech error-correction on a query keyword in the present query speech based on the result of the speech analysis, wherein the query keyword comprises a name of a point of interest POI;
wherein, determining at least one language type to which the present query speech belongs according to the present query speech of the user and user description information, comprises:
determining at least one language type to which the present query speech belongs according to the present query speech and the user description information of the user and by using a pre-trained language type analysis model;
wherein the speech error-correction model corresponding to each language type is trained via a training set for each language type and a machine learning algorithm;
the language type analysis model is trained via machine learning, with query speech and user description information of multiple sample users as input, and language type labeling results of multiple sample users as output. 

12. (currently amended) A device, comprising:
one or more processors;
a storage apparatus, configured to store one or more programs;
wherein, when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement a speech error-correction method comprising:

determining a speech error-correction model corresponding to each of the at least one language type;
performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis;
wherein, performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis, comprises:
performing the speech analysis on the present query speech by using the determined speech error-correction models, and performing the speech error-correction on a query keyword in the present query speech based on the result of the speech analysis, wherein the query keyword comprises a name of a point of interest POI;
wherein, determining at least one language type to which the present query speech belongs according to the present query speech of the user and user description information, comprises:
determining at least one language type to which the present query speech belongs according to the present query speech and the user description information of the user and by using a pre-trained language type analysis model;
wherein the speech error-correction model corresponding to each language type is trained via a training set for each language type and a machine learning algorithm;
the language type analysis model is trained via machine learning, with query speech and user description information of multiple sample users as input, and language type labeling results of multiple sample users as output.

20. (currently amended) A non-transitory computer readable storage medium having a computer program stored thereon, wherein, when the computer program is executed by a processor, a speech error-correction method is implemented, the speech error-correction method comprising:
determining at least one language type to which a present query speech belongs according to the present query speech of a user and user description information, wherein the at least one language type include mandarin and at least one dialect;
determining a speech error-correction model corresponding to each of the at least one language type;
performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis;
wherein, performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis, comprises:
performing the speech analysis on the present query speech by using the determined speech error-correction models, and performing the speech error-correction on a query keyword in the present query speech based on the result of the speech analysis, wherein the query keyword comprises a name of a point of interest POI; 
wherein, determining at least one language type to which the present query speech belongs according to the present query speech of the user and user description information, comprises:

wherein the speech error-correction model corresponding to each language type is trained via a training set for each language type and a machine learning algorithm;
the language type analysis model is trained via machine learning, with query speech and user description information of multiple sample users as input, and language type labeling results of multiple sample users as output.  


Reasons for Allowance
Claims 1, 3-5, 7-12, 14-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	As for independent claims 1, 12 and 20, they recite a method, device and medium, hereinafter referenced as a method for speech error correction.  Prior art of record discloses a similar method, but fails to teach the claims in combination with determining at least one language type to which a present query speech belongs according to the present query speech of a user and user description information, wherein the at least one language type include mandarin and at least one dialect;
determining a speech error-correction model corresponding to each of the at least one language type and performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis; wherein the speech error-correction model corresponding to each language type is trained via a training set for each language type 
	Dependent claims 3-5, 7-11, 14-15, 17-19 are allowed because they further limit their parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657